Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 12-16 are objected to because of the following informalities:  
Claims 12-16, line 1, “The ire according” should read “The tire according”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the limitation ‘the opposite direction to the circumferential groove’ in line 5. The antecedent basis for "the opposite direction" is ambiguous and it is unclear as to whether this direction is intended for the stair portion to descend in steps in a tire axial direction away from the circumferential groove, in a direction that is opposite to an extension direction of the circumferential groove, or in an opposite direction of the other stair portion. For examination purposes, the claim will be interpreted as the recitation in line 5 reciting ‘in a tire axial direction away from the circumferential groove’.
Claim 20 is also indefinite for depending on an indefinite base in claim 18 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2007/0240801 A1).
Regarding claim 1, Tanaka teaches a tire (Para. [0027]) comprising a tread portion (Fig. 1, Ref. Num. 10) comprising a circumferential groove (Fig. 1, Ref. Num. 12) and a land portion (Fig. 1, Ref. Num. 22) defined by the circumferential groove and comprising a land sidewall (Fig. 5, Ref. Num. 22A) facing the circumferential groove, where the land sidewall comprises a first surface (See Recreated Fig. 5 below), a second surface (See Recreated Fig. 5 below) located on a groove centerline side of the circumferential groove with respect to the first surface, and a stair portion (Fig. 5, Ref. Num. 28, 32) formed between the first surface and the second surface, wherein the stair portion varies its radial height stepwise in two or more steps in a longitudinal direction of the circumferential groove.

    PNG
    media_image1.png
    681
    567
    media_image1.png
    Greyscale

	Regarding claim 2, Tanaka teaches that the land portion comprises a plurality of circumferentially arranged blocks (Fig. 1, Ref. Num. 22) divided by lateral grooves (Fig. 1, Ref. Num. 20) and the stair portion is provided on at least one of the plurality of blocks (Fig. 2, Ref. Num. 30).
	Regarding claim 3, Tanaka teaches that the stair portion is provided on at least two of the plurality of blocks (Fig. 2, Ref. Num. 30).
	Regarding claim 4, Tanaka teaches that the stair portion is provided on a pair of circumferentially adjacent blocks of the plurality of blocks (Fig. 2, Ref. Num. 30.
	Regarding claim 5, Tanaka teaches that the stair portion is provided so as to descend toward the lateral grooves (Fig. 5, Ref. Num. 28, 32).
	Regarding claim 6, Tanka teaches that the stair portion communicates with one of the lateral grooves (Fig. 5, Ref. Num. 28, 32).
	Regarding claim 7, Tanaka teaches that the at least one of the plurality of blocks provided with the stair portion comprises a corner portion formed between the circumferential groove and one of the lateral grooves, and the corner portion is provided with a recess (the stair portions are recessed compared to the widest part of the block) formed by the first surface (See Recreated Fig. 5 above), the second surface (See Recreated Fig. 5 above), and the stair portion (Fig, 5, Ref. Num. 28, 32; the stair portion closest to the lateral groove).
	Regarding claim 11, Tanaka teaches a tread portion (Fig. 1, Ref. Num. 10) comprising a land portion (Fig. 1, Ref. Num. 22) defined by the lateral groove (Fig. 1, Ref. Num. 20) wherein the land portion comprises a land sidewall facing the lateral groove (See Recreated Fig. 5 below), the land sidewall comprising a first surface (See Recreated Fig. 5 below), a second surface (See Recreated Fig. 5 below) located on a groove centerline side of the lateral groove with respect to the first surface, and a stair portion (Fig. 5, Ref. Num. 30, 32) formed between the first 24surface and the second surface, wherein the stair portion varies its radial height stepwise in two or more steps in a longitudinal direction of the lateral groove.
	Regarding claim 12, Tanaka teaches that the land portion comprises a plurality of circumferentially arranged blocks (Fig. 1, Ref. Num. 22) divided by lateral grooves (Fig. 1, Ref. Num. 20) and the plurality of blocks comprise a first block and a second block (Fig. 2, Ref. Num. 22) which are adjacent in a tire circumferential direction through one of the lateral grooves (Fig. 2, Ref. Num. 20) where the stair portion is provided on all the blocks (Para. [0035]) and each block has stair portions on each side of the block in the lateral direction where the stairs on the two sides descend in alternate directions in the tire circumferential direction (Fig. 5, Ref. Num. 22A, 28, 32). This would make it so the first block and the second block will both have one stair portion that are descending towards the same lateral groove (Fig. 5).
	Regarding claim 13, Tanka teaches that the stair portion on the first block and the second block communicates with one of the lateral grooves (Fig. 5, Ref. Num. 28, 32).
Regarding claim 14, Tanaka teaches that the stair portions on the first and second block are provided on opposite sides of the block so the don’t overlap in the tire axial direction (Fig. 5).
Regarding claims 15 and 16, Tanaka teaches that in a plan view of the tread portion, the stair portion provided on the first block has a longitudinal direction inclined in a first direction with respect to the tire circumferential 25direction, and the stair portion provided on the second block has a longitudinal direction inclined in a second direction opposite to the first direction with respect to the tire circumferential direction as both blocks have stair section inclining in two different directions (Fig. 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2007/0240801 A1).
Regarding claim 8, Tanaka doesn’t explicitly teach that length of the stair portion is 80% or less of the circumferential length of the block. However, as Tanaka teaches that each side of the block contains two stair portions that combined don’t stretch the entire circumferential length of the block, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the length of one of the stair portions to be less than 50% of the circumferential length of the block, which is within the range required by the instant claims.
Regarding claim 9, Tanaka doesn’t explicitly teach that width of the stair portion is 30% or less of the axial width of the block. However, as Tanaka teaches that the width of the stair portions (Fig. 3, Ref. Num. W1) is very small compared to the entire width of the block, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the width of one of the stair portions to be less than 30% of the axial width of the block, which is within the range required by the instant claims.
Regarding claim 10, Tanaka teaches in an alternative embodiment (Fig. 9, Ref. Num. 30; Para. [0045]) that the number of steps may be any number greater than 1. Tanaka does not expressly disclose a value of three or more; however, it would have been obvious to a person of ordinary skill in the art to configure the number of steps within the claimed range since Tanaka discloses the number of steps as greater than 1 (Para. [0045]), said range overlapping the claimed range.
Regarding claim 17, Tanaka teaches that the stair portion comprises a plurality of riser elements (Fig. 5, Ref. Num. 32) and a plurality of step elements (Fig. 5, Ref. Num. 28) and Tanaka teaches in an alternative embodiment (Fig. 9, Ref. Num. 30; Para. [0045]) that the number of steps may be any number greater than 1. Tanaka does not expressly disclose a value of three or more; however, it would have been obvious to a person of ordinary skill in the art to configure the number of steps within the claimed range since Tanaka discloses the number of steps as greater than 1 (Para. [0045]), said range overlapping the claimed range.
Allowable Subject Matter
Claims 18-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Tanaka (US 2007/0240801 A1). Tanaka teaches all the limitations of claims 13 and 14 as well as that the land sidewall comprises a third surface opposite to the first surface where the third surface is provided with a recess configured as a stair portion (Fig. 5; the stair recess on both axial sides of the block). However, Tanaka teaches that the stair recess on the third surface descends in the longitudinal direction of the circumferential groove and not in the axial direction. It would not have been obvious to modify Tanaka to change the direction of the staircase to be axial or to add an additional axial staircase to the third surface as that will interfere with the benefit of discharging snow from the grooves. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the third surface is provided with a recess configured as a stair portion that descends in steps toward the opposite direction to the circumferential groove, as required by claims 18 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749